 

FILED

UNITED STATES DISTRICT COURT NOV 12 2019
FOR THE DISTRICT OF COLUMBIA Clerk, U.S. District and
4. Bankruptcy Courts
Carolyn E. O’Connor, )
)
Plaintiff, )
)
Vv. ) Civil Action No. 19-3078 (UNA)
)
)
Cigna-Healthspring Corp. ez. al., )
)
Defendants. )
MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiff's pro se complaint and
application for leave to proceed in forma pauperis. The Court will grant the plaintiff's
application and dismiss the complaint for lack of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a “federal question” is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. “For jurisdiction to exist under 28 U.S.C. § 1332, there
must be complete diversity between the parties, which is to say that the plaintiff may not be a
citizen of the same state as any defendant.” Bush v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C. 2007)
(citing Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373-74 (1978)). In addition, to
satisfy the amount-in-controversy requirement, “the sum claimed by the plaintiff controls if the
claim is apparently made in good faith.” St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S.
283, 288 (1938). A court may reject the sum claimed, however, if it finds “to a legal certainty
that the claim is really for less than the jurisdictional amount.” /d. at 289. A party seeking relief

in the district court must at least plead facts that bring the suit within the court’s jurisdiction. See
 

Fed. R. Civ. P. 8(a). Failure to plead such facts warrants dismissal of the action. See Fed. R.
Civ. P. 12(h)(3).

Plaintiff resides in Washington, D.C. She has sued an insurance company and “John
Does | through 10” for “personal injury and monetary loss, due to the wrongful and punitive
handling of her claim . . . for medical expense reimbursement.” Am. Compl. at 1 [Dkt. # 3].

The complaint does not present a federal question, and it is a “well-established rule” that in order
for an action to proceed in diversity, the citizenship requirement must be “assessed at the time
the suit is filed.” Freeport-McMoRan, Inc. v. K N Energy, Inc., 498 U.S. 426, 428 (1991). To
that end, “the citizenship of every party to the action must be distinctly alleged [in the complaint]
and cannot be established presumptively or by mere inference,” Meng v. Schwartz, 305 F. Supp.
2d 49, 55 (D.D.C. 2004), and an ““‘allegation of residence alone is insufficient to establish the
citizenship necessary for diversity jurisdiction,” Novak v. Capital Mgmt. & Dev. Corp., 452
F.3d 902, 906 (D.C. Cir. 2006) (quoting Naartex Consulting Corp. v. Watt, 722 F.2d 779, 792
n.20 (D.C. Cir. 1983)).

Plaintiff has pled no facts from which the Court can ascertain her citizenship and that of
each defendant. Furthermore, plaintiff seeks compensatory damages “in excess of Sixty Million
One Hundred and Eight Dollars” to cover “residual costs or cost of the Lap Corp. billing” and
“Forty Million Dollars” for “punitive damages” resulting from “the handling of [her] simple and
minuscule claim.” Am. Compl. at 5-6. The Court can state with “legal certainty” that plaintiff's

claims are for far less amounts and thus are not made in good faith. A separate order of

Date: November 8 , 2019 United States District Judge

dismissal accompanies this Memorandum Opinion.

 
